         Case 3:17-cv-01693-KAD Document 114 Filed 08/07/19 Page 1 of 13



                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


 JEFFREY NEUFELD, AUBREY SREDNICKI,                           No. 3:17-cv-1693
 KEVIN JACQUES, NICHOLAS MARSHALL,
 WILLIAM NINIVAGGI, TROY TERRY, and                           CLASS ACTION
 NATHAN WHEATLEY, individually and on behalf
 of all others similarly situated,
                                                              AMENDED RICO CASE
                                 Plaintiffs,                  STATEMENT
 vs.

 CIGNA HEALTH AND LIFE INSURANCE
 COMPANY,                                                     August 7, 2019

                                 Defendant.



         Pursuant to the Standing Order in Civil RICO Cases, Plaintiffs, Jeffrey Neufeld, Aubrey

Srednicki, Kevin Jacques, Nicholas Marshall, William Ninivaggi, Troy Terry, and Nathan

Wheatley, submit this RICO Case Statement, concerning their RICO allegations against Cigna

Health and Life Insurance Company (“Cigna”).

       1.       The alleged unlawful conduct that is claimed to be in violation of 18 U.S.C. §§
1962(a), (b), (c) and/or (d).

         The operative Third Amended Complaint contains one count alleging a violation of 18

U.S.C. § 1962.

 Count      Section       Defendant(s)                              Enterprise(s)
                                               “Cigna Manager Enterprises”: Separate
   V       § 1962(c)          Cigna            enterprises consisting of network managers
                                               CareCentrix, eviCore, and Linkia.


         Plaintiffs allege that Cigna violated 18 U.S.C. § 1962(c) by conducting the affairs of

enterprises through a pattern of racketeering. The unlawful conduct alleged in Count V consisted

of the following: Cigna entered into agreements with CareCentrix, Inc., eviCore healthcare MSI,
        Case 3:17-cv-01693-KAD Document 114 Filed 08/07/19 Page 2 of 13



LLC, and Linkia, Inc. (collectively referred to herein as “managers”) for access to their

provider/vendor networks, and the managers in turn, entered into agreements with participating

providers/vendors that enabled Defendant to fraudulently overcharge Plaintiffs and class

members for medical benefits other than prescription drugs (“medical benefits”)1; Plaintiffs and

class members were in fact fraudulently overcharged for medical benefits; and agreements (“gag

clauses”) between Cigna’s managers and providers/vendors prohibited the disclosure of the

unlawful scheme and/or the sale of medical benefits to Plaintiffs and class members at prices

other than the unlawful prices.

       The scheme was to deprive Plaintiffs and class members of money by deceit and false

pretenses, and it was characterized by a departure from community standards of fair play and

candid dealings.

       The scheme to defraud included various misrepresentations and omissions of material

fact, including, but not limited to: (a) the representation in the plain form language of the policy

that class members would pay a certain amount for medical benefits with knowledge and intent

that class members would be charged a higher amount; (b) the failure to disclose that a material

portion of cost-sharing payments were neither payments for medical benefits nor were they “co-”

payments by the insureds in conjunction with a payment by the insurer for the medical benefits,

as required by the plain language of the policies, but rather were unlawful payments to

Defendant and/or Cigna’s managers; (c) the failure to disclose that medical benefit payments

under deductible portions of health insurance policies were based on medical benefit prices that


1
 To be clear, Cigna is also overcharging its participants for prescription drug medical benefits, but
because prescription drug benefits are governed, in part, by different plan language and
prescription drug riders, those claims have been brought in a separate class action, currently
pending before the same Court. See In re Cigna Corp. PBM Litig., No. 3:16-cv-1702-WWE (D.
Conn.).


                                                -2-
         Case 3:17-cv-01693-KAD Document 114 Filed 08/07/19 Page 3 of 13



were not based on, or exceeded, the contracted fees charged by the participating providers, as

required by the plain form language of the policy; (d) the failure to disclose that cost-sharing

payments were based on medical benefit prices that were not based on, or exceeded, the

contracted fees charged by the participating providers, as required by the plain form language of

the policy; and (e) the failure to disclose “gag clauses” and the fact that class members could pay

less for a medical care by purchasing it outside of their respective insurance policies.

         It was and is reasonably foreseeable by Defendant that mail, interstate carriers and wire

transmissions would be used — and mail, interstate carriers and wire transmissions were in fact

used — in furtherance of the scheme, including but not limited to the following manner and

means:

         (a) whenever Plaintiffs or class member seeks to receive medical benefits, the providers

participating in the managers’ or Cigna’s provider networks enter information into a computer

and transmit it via interstate mail or carrier and/or wire transmissions to the managers for

processing; (b) Cigna and/or managers collect “Spread” money via interstate mail or carrier or

wire transmissions; (c) Plaintiffs and class members make payments to managers or providers

using credit or debit cards, which require the use of use of interstate wire transmissions; (d)

medical benefits received by Plaintiffs and class members through Cigna’s fraudulent scheme

were delivered by mail or interstate carrier; and (e) Cigna’s or managers’ representatives

communicated with each other by mail, interstate carrier and/or wire transmissions in order to

carry out the fraudulent scheme. For specific allegations, see Counts VIII through XII.

       2.     The identity of each defendant and the alleged misconduct and basis of liability
of each defendant.

         Cigna is the entity that issued plaintiffs’ health insurance policies — the terms of which

were violated by the charging of unauthorized and excessive fees for medical benefits.


                                                 -3-
          Case 3:17-cv-01693-KAD Document 114 Filed 08/07/19 Page 4 of 13



          The alleged misconduct by Defendant includes, but is not limited to the following: Cigna

entered into agreements with its managers, which in turn entered into agreements with

participating providers/vendors that enabled Defendant to fraudulently overcharge Plaintiffs and

class members for medical benefits; Plaintiffs and class members were in fact overcharged for

medical benefits; and these agreements prohibited the disclosure of the unlawful scheme and/or

the sale of medical benefits to Plaintiffs and class members at prices other than the unlawful

prices.

      3.      The identity of the alleged wrongdoers, other than the defendants listed in
response to paragraph 2, and the alleged misconduct of each wrongdoer.

          As explained above, Cigna’s managers — CareCentrix, Inc., eviCore healthcare MSI,

LLC, and Linkia, Inc. —were involved in the scheme to overcharge participants. The alleged

misconduct by these managers includes, but is not limited to the following: Defendant entered

into agreements with the managers, which in turn entered into agreements with participating

providers/vendors that enabled Defendant to overcharge Plaintiffs and class members for

medical benefits; Plaintiffs and class members were in fact overcharged for medical benefits; and

agreements between Cigna’s managers and providers/vendors prohibited the disclosure of the

unlawful scheme and/or the sale of medical benefits to Plaintiffs and class members at prices

other than the unlawful prices.

       4.      The identity of the alleged victims and the manner in which each victim was
allegedly injured.

          The victims of Defendant’s scheme to defraud includes Plaintiffs and each member of the

Class and Subclasses. Plaintiffs and the class members were injured in that they were illegally

overcharged for medical benefits. Specifically, Plaintiffs and the class members were damaged

and suffered losses in that they were required to pay more for medical benefits than Defendant

had represented they would pay.

                                                -4-
        Case 3:17-cv-01693-KAD Document 114 Filed 08/07/19 Page 5 of 13



       5.      A description of the pattern of racketeering activity or collection of unlawful
debts alleged for each RICO claim, which shall include the following information:

               (a)     The alleged predicate acts and the specific statutes which were allegedly
violated;

       Pursuant to and in furtherance of their fraudulent scheme, Defendant committed multiple,

related predicate acts within the relevant time period and within the last ten years that are

indictable as mail and/or wire fraud pursuant to 18 U.S.C. §§ 1341 and 1343. The predicate acts

had a common purpose and similar results on similar victims.

              (b)     The dates of the predicate acts, the participants in the predicate acts,
and a description of the facts surrounding the predicate acts;

       On or about June 22, 2017, Plaintiff Neufeld was fraudulently billed by CareCentrix

$25.68 for a disposable CPAP filter— a 342% premium over the actual $7.50 fee that

CareCentrix paid to J&L. Without disclosing it to Plaintiff, Defendant and/or its agents

fraudulently billed Plaintiff Neufeld the $18.18 overcharge or “Spread.” Plaintiffs Jacques,

Marshall, Terry, and Wheatley were likewise overcharged for and misled about the cost of a

“disposable CPAP filter.”

       On or about June 22, 2017, Plaintiff Neufeld was fraudulently billed by CareCentrix

$147.78 for a full-face Mirage CPAP/BIPAP mask—a 156% premium over the actual $95 fee

that CareCentrix paid to J&L. Without disclosing it to Plaintiff, Defendant and/or its agents

fraudulently billed Plaintiff Neufeld the $52.78 overcharge or “Spread.” Plaintiffs Marshall,

Ninivaggi, Terry, and Wheatley were likewise overcharged for and misled about the cost of a

“full-face Mirage CPAP/BIPAP mask.”

       On or about June 22, 2017, Plaintiff Neufeld was fraudulently billed by CareCentrix

$37.61 for CPAP headgear—a 188% premium over the actual $20 fee that CareCentrix paid to

J&L. Without disclosing it to the customer, Defendant and/or its agents fraudulently billed


                                                -5-
        Case 3:17-cv-01693-KAD Document 114 Filed 08/07/19 Page 6 of 13



Plaintiff Neufeld the $17.61 overcharge or “Spread.” Plaintiffs Jacques, Marshall, Ninivaggi, and

Wheatley were likewise overcharged for and misled about the cost of a “CPAP headgear.”

       On or about June 22, 2017, Plaintiff Neufeld was fraudulently billed by CareCentrix

$24.43 in coinsurance for CPAP tubing—a 175% premium over the actual $14 fee paid to J&L.

Without disclosing it to the customer, Defendant and/or its agents fraudulently billed Plaintiff

Neufeld the $10.43 overcharge or “Spread,” which Plaintiff paid. Plaintiffs Marshall, Terry, and

Wheatley were likewise overcharged for and misled about the cost of a “CPAP tubing.”

               (c)   If the RICO claim is based on the predicate offenses of wire fraud, mail
fraud, or fraud in the sale of securities, the “circumstances constituting fraud or mistake
shall be stated with particularity.” Fed.R.Civ.P. 9(b). The time, place and contents of the
alleged misrepresentations, and the identity of persons to whom and by whom the alleged
misrepresentations were made shall be identified;

       See response to 5(b), which states the circumstances constituting the fraud, including the

particular details of the misrepresentations. No misrepresentation, however, is required to allege

mail or wire fraud. U.S. v. Trapilo, 130 F.3d 547, 550 (2d Cir. 1997) (“The scheme exists

although no misrepresentation of fact is made.”); see also Silverman v. U.S., 213 F.2d 405, 405

(5th Cir. 1954) (“The scheme need not be fraudulent upon its face, and need not misrepresent

any fact, because all that is necessary is that it be a scheme reasonably calculated to deceive

persons of ordinary prudence and comprehension . . . .”); U.S. v. Thomas, 377 F.3d 232, 242 (2d

Cir. 2004) (citing Silverman and referring to it as the seminal case); U.S. v. Baren, 305 F.2d 527,

533 (2d Cir. 1962) (citing Silverman, 213 F.2d at 405); Atlas Pile Driving Co. v. DiCon Fin. Co.,

886 F.2d 986, 991 (8th Cir. 1989) (“[N]o misrepresentation of fact is required in order to

establish mail fraud.”); U.S. v. McNeive, 536 F.2d 1245, 1249 n.10 (8th Cir. 1976) (“The types of

fraudulent schemes falling within this classification are limited only by the ingenuity of the

perpetrator. No misrepresentation of fact is required if the scheme is reasonably calculated to

deceive persons of ordinary prudence.”).

                                                -6-
        Case 3:17-cv-01693-KAD Document 114 Filed 08/07/19 Page 7 of 13



              (d)      Whether there has been a criminal conviction for violation of the
predicate acts;

       There has not been a criminal conviction for violation of the predicate acts.

              (e)      Whether civil litigation has resulted in a judgment in regard to the
predicate acts;

       Civil litigation has not yet resulted in a judgment in regard to the predicate acts.

                 (f)   The manner in which the predicate acts form a “pattern of racketeering
activity”; and

       Defendant has directly and indirectly conducted and participated in the conduct of the

enterprises’ affairs through an on-going, continuous and related pattern of racketeering activity

that was and is the enterprise’s regular way of conducting its business and/or that distinctly

threatens continued criminally indictable activity. For example, whenever a medical benefit was

or is provided, (a) Cigna’s provider networks enter information into a computer and transmit it

via interstate mail or carrier and/or wire transmissions to the managers for processing; (b) Cigna

and/or managers collect “Spread” money via interstate mail or carrier or wire transmissions;

(c) Plaintiffs and class members make payments to Cigna, managers, or providers using credit or

debit cards, which require the use of use of interstate wire transmissions; (d) medical benefits

received by Plaintiffs and class members through Cigna’s fraudulent scheme were delivered by

mail or interstate carrier and (e) Cigna’s, or managers’ representatives communicated with each

other by mail, interstate carrier and/or wire transmissions in order to carry out the fraudulent

scheme. For specific allegations, see Count V.

            (g)     Whether the alleged predicate acts relate to each other as part of a
common plan, and if so, a detailed description of the common plan.

       The alleged predicate acts relate to each as part of a common plan in that they were in

furtherance of Defendant’ pervasive plan to overcharge Plaintiffs and class members.



                                                 -7-
        Case 3:17-cv-01693-KAD Document 114 Filed 08/07/19 Page 8 of 13



        6.     A detailed description of the alleged enterprise for each RICO claim, which
shall include:

               (a)     The names of the individuals, partnerships, corporations, associations,
or other legal entities, which allegedly constitute the enterprise;

       See Table supra at 1.

               (b)     The structure, purpose, function and course of conduct of the
enterprise;

       Structure. There are three separate legal-entity enterprises: CareCentrix, Inc., eviCore

healthcare MSI, LLC, and Linkia, Inc.

       Function. In general, the legitimate function of the enterprises are to provide medical

benefits to insureds who purchase medical benefits from participating providers and the

illegitimate function of the enterprises are to fraudulently obtain sums from Plaintiffs and class

members.

       Course of conduct. The legitimate course of conduct of the enterprises are as follows:

When a patient presents a claim to a provider, key information about the patient and his or her

plan is transmitted via interstate wire to Cigna or a Cigna manager. Cigna or the manager are

supposed to process the claim according to the benefits plan assigned to the patient. Cigna or the

manager electronically transmits via interstate wire a message back to the provider indicating

whether the medical benefit and patient are covered and, if so, in some circumstances the amount

the provider must collect from the patient as a co-payment, co- insurance, or to be paid toward a

deductible. The illegitimate function involves Cigna or the manager electronically transmitting

via interstate wire an amount to collect from the patient as a co-payment, co- insurance, or to be

paid toward a deductible that exceeds the amount that is permitted under the health plans.

              (c)      Whether any defendants are employees, officers or directors of the
alleged enterprise;

       No Defendant is an employee, officer or director of the alleged enterprise or enterprises.

                                                -8-
        Case 3:17-cv-01693-KAD Document 114 Filed 08/07/19 Page 9 of 13



               (d)     Whether any defendants are associated with the alleged enterprise;

       As described above, the Defendant has agreements with the managers or providers that

facilitate the fraudulent scheme.

               (e)    Whether plaintiffs contend that the defendants are individuals or
entities separate from the alleged enterprise, or that the defendants are the enterprise itself,
or members of the enterprise; and

       Defendant is an entity separate from the alleged enterprises.

              (f)    If any defendants are alleged to be the enterprise itself, or members of
the enterprise, an explanation as to whether such defendants are perpetrators, passive
instruments, or victims of the alleged racketeering activity.

       Not applicable.

       7.     Whether plaintiffs contends that the pattern of racketeering activity and the
enterprise are separate or have merged into one entity.

       Plaintiffs contend that the pattern or racketeering activity and the enterprise are separate.

       8.     The alleged relationship between the activities of the enterprise and the
pattern of racketeering activity, including a description of the manner in which the
racketeering activity differs, if at all, from the usual and daily activities of the enterprise.

       The legitimate purpose of the enterprise(s) is to provide medical benefits to insureds who

purchase medical benefits from participating providers. The legitimate activities of the

enterprise(s) consist of processing medical benefit coverage and payment information in

connection with the sale of medical benefits to insureds. With a legitimate transaction, the

manager or Cigna will process the claim according to the benefits plan assigned to the patient,

and indicate to the provider whether the medical product or service and patient are covered and,

if so, in certain circumstances, the proper amount to collect from the patient as a co-payment, co-

insurance, or to be paid toward a deductible. With an illegitimate transaction (i.e., racketeering

activity), the amount that the Cigna and the manager knowingly charge is an amount that exceeds




                                                -9-
       Case 3:17-cv-01693-KAD Document 114 Filed 08/07/19 Page 10 of 13



the insured’s payment obligation pursuant to her/her health insurance policy — with the excess

amount being unlawfully retained by the Defendant and/or the enterprise.

       9.     The benefits, if any, the alleged enterprise receives or has received from the
alleged pattern of racketeering.

       The benefits generally will accrue to the Defendant more than the enterprise(s), although

Plaintiffs believe that the enterprises receive some of the excess, unlawful charges.

       10.     The effect of the activities of the enterprise on interstate or foreign commerce.

       Cigna is one of the largest health insurers in the United States — earning $39.7 billion

during its last fiscal year — and offers health insurance and provider networks in all fifty states.

As such, Cigna’s activities and the activities of the enterprises have a significant effect on

interstate commerce.

      11.    If the complaint alleges a violation of 18 U.S.C. § 1962(a), provide the following
information:

               (a)   The identity of the individual(s) who received the income derived from
the pattern of racketeering activity or through the collection of an unlawful debt; and

       Not applicable.

               (b)     The use or investment of such income.

       Not applicable.

       12.     If the complaint alleges a violation of 18 U.S.C. § 1962(b), describe in detail the
acquisition or maintenance of any interest in or control of the alleged enterprise.

       Not applicable.

      13.    If the complaint alleges a violation of 18 U.S.C. § 1962(c), provide the following
information:

               (a)     The individuals who are employed by or associated with the enterprise;
and

       Cigna is alleged to be the entity that is associated with the enterprises.

              (b)   Whether the same entity is both the liable “person” and the
“enterprise” under § 1962(c).

                                                - 10 -
       Case 3:17-cv-01693-KAD Document 114 Filed 08/07/19 Page 11 of 13



       Cigna is the liable person but is not an enterprise under 18 U.S.C. § 1962(c).

       14.    If the complaint alleges a violation of 18 U.S.C. § 1962(d), describe in detail the
alleged conspiracy.

       Not applicable.

       15.     The alleged injury to business or property.

       The injury to Plaintiffs and class members is that they were fraudulently overcharged for

medical benefits.

      16.    The direct causal relationship between the alleged injury and the violation of
the RICO statute.

       The injury and the RICO violations are related because Defendant’s conduct and/or

participation in the conduct of the enterprises’ affairs through a pattern of racketeering activity

was the proximate cause of the fraudulent, excessive fees paid by Plaintiffs and the class

members for medical benefits.

       17.     The damages sustained for which each defendant is allegedly liable.

       The damages equal the difference between the amount paid for medical benefits and the

amount that Defendant represented would be paid.

       18.     A description of other federal causes of action alleged in the complaint, if any,
and citation to the relevant statutes.

       Plaintiffs also allege violations of the Employee Retirement Income Security Act of 1974

— including, violations of (1) ERISA § 502(a)(1)(B) [codified at 29 U.S.C. § 1132(a)(1)(B)],

which provides that a participant or beneficiary may bring an action to enforce rights under the

terms of the plan or to clarify his rights to future benefits under the terms of the plan; (2) ERISA

§ 406(a)(1)(C) [codified at 29 U.S.C. § 1106(a)(1)(C)] for engaging in prohibited transactions;

(2) ERISA § 406(b) [codified at 29 U.S.C. § 1106(b)] for engaging in prohibited transactions;

and (3) ERISA § 404 [codified at 29 U.S.C. § 1104] for breach of fiduciary duties.


                                                - 11 -
       Case 3:17-cv-01693-KAD Document 114 Filed 08/07/19 Page 12 of 13



       19.     A description of all pendent state claims alleged in the complaint, if any.

       Plaintiff Wheatley alleges claims for breach of contract claims and breach of the

covenant of good faith and fair dealing on behalf of himself and the State Law Subclass. These

claims, however, are not pendent because the court has jurisdiction over these claims under 28

U.S.C. § 1332 irrespective of the federal causes of action.

       20.    Any additional information plaintiff feels would be helpful to the Court in
processing the RICO claim.

       Plaintiffs do not have any additional information that they want to provide at this time.


                                                    Respectfully submitted,

 Dated: August 7, 2019
                                                                  /s/ Robert A. Izard
                                                    Robert A. Izard (ct01601)
                                                    Craig A. Raabe (ct04116)
                                                    Christopher M. Barrett (ct30151)
                                                    IZARD, KINDALL & RAABE, LLP
                                                    29 South Main Street, Suite 305
                                                    West Hartford, CT 06107
                                                    Telephone: 860-493-6292
                                                    Facsimile: 860-493-6290
                                                    rizard@ikrlaw.com
                                                    craabe@ikrlaw.com
                                                    cbarrett@ikrlaw.com

                                                    William H. Narwold (ct00133)
                                                    Mathew Jasinski, (ct27520)
                                                    MOTLEY RICE LLC
                                                    One Corporate Center
                                                    20 Church Street, 17th Floor
                                                    Hartford, CT 06103
                                                    Telephone: 860-882-1681
                                                    Facsimile: 860-882-1682
                                                    bnarwold@motleyrice.com
                                                    mjasinski@motleyrice.com

                                                    Ronen Sarraf
                                                    Joseph Gentile
                                                    SARRAF GENTILE LLP
                                                    14 Bond Street, Suite 212

                                               - 12 -
Case 3:17-cv-01693-KAD Document 114 Filed 08/07/19 Page 13 of 13



                                  Great Neck, NY 11021
                                  Telephone: 516-699-8890
                                  Facsimile: 516-699-8968
                                  ronen@sarrafgentile.com
                                  joseph@sarrafgentile.com

                                  Attorneys for Plaintiffs




                             - 13 -
